Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is an answer to claims received on 11/14/2018. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dudar (US Pub 20190285017 A1) in view of Liu et al. (US Pub. 20190232942 A1).
A. Per independent claim 1:   Dudar teaches a host vehicle, and an associating method comprising features:
 an internal combustion engine (see Dudar, para. [0024]);
a turbocharger 315 in fluid communication with the internal combustion engine 310 (see   Dudar, FIG. 3); a communication system configured to transmit and receive a traffic-related message (i.e., receiving a traffic light signal sending to that vehicle’s controller, see Dudar, para. [0039]); and
a controller in communication with the turbocharger and the communication system (i.e., “controller system 212” sending a sensing signal to an actuator 281,  see Dudar, FIG. 2, and para. [0077]) wherein the controller is programmed to:
receive the traffic-related message/light via the communication system (i.e., via “onboard cameras 109”, see Dudar, para. [0040]).
Dudar does not disclose that a change in traffic light would actuate a vehicle’s turbocharger.
However, Liu et al. suggest that feature, (i.e., “a stop light changing from a stop signal to a proceed signal (e.g., "RED" to "GREEN" light), and/or various other traffic events that may cause or that typically are associated with a change in the output of the propulsion system (e.g., increase of vehicle speed or torque, or decrease of vehicle speed or torque” from Liu et al., para. [0045]), see also a camera receive a traffic light color and reacting accordingly: activating a turbocharger engine Ito et al. (US Pub. 20180072297 A1, para. [0145]) and command the internal combustion engine to increase a power output of the internal combustion engine to spool up the turbocharger in response to receiving the traffic-related message (i.e. “the increased torque can be met without incurring the turbo lag which may otherwise have occurred if the assist from the electric booster was not available” see Dudar, para. [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Dudar with Liu et al., to arrive claimed concept because Dudar’s camera can recognize the change of a traffic light to activate a vehicle’s turbocharger.
B. Per independent claim 20:   The rationales and references for a rejection of claim 1 are incorporated.
Dudar also suggests a method, comprising:
 
receiving, by a controller of a host vehicle, a traffic-related message (see Liu et al, para. [0045]);
determining, by the controller, that the number of relevant vehicles is greater than
zero; determining, by the controller, that the traffic-related message has been received from the traffic light (see Dudar, para. [0030]);
For above limitation, the examiner’s position is Dudar’s camera can assist a vehicle’s controller to “determining, by the controller, that the number of relevant vehicles is greater than zero” – in this claimed situation, relevant vehicle is “one”; therefore, it is easy to recognize an object is in front of a host vehicle and behind a traffic light with Dudar or Liu et al.’s vehicle camera..
determining that a first one of the relevant vehicles (this is only one vehicle)  is moving based on a vehicle message from the first one of the relevant vehicle, and is immediately in front of the host vehicle (recognition by Dudar’s camera or by V2V communication, see Dudar para. [0038]); and
commanding, by the controller, a command an internal combustion engine of the host vehicle (see Dudar, para. [0030]) to increase a power output to spool up the turbocharger (see Dudar, paa. [0077]) in response to determining that the first relevant vehicle is moving (a combination of Dudar and Liu et al).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Dudar with Liu et al., to arrive claimed concept because Dudar’s camera can recognize the change of a traffic light, and an environmental view (i.e.,a moving object in front of a vehicle) to activate a vehicle’s turbocharger for extra output power.
C. Per claim 15.  The rationales and references for a rejection of claim 1 are incorporated.
 	Dudar and Liu et al., use vehicle’s camera to capture images and generate image data, wherein the forward camera module is in communication with the controller (see Liu et al., “a vehicle to anticipatorily transition to an intermediary propulsion operating state based on anticipating a change in vehicle operation demands through use of vehicle sensors and/or communications”), wherein the controller is programmed to:
determine that a lane ends based on the image data received from the forward camera module (using Dudar and Liu’s et al., vehicle cameras); and
in response to determining that the lane ends, command the internal combustion engine to increase a power output of the internal combustion engine to spool up the turbocharger (see Dudar, para. [0010] “vehicle may use a front camera and a global navigation satellite system (GNSS) receiver to determine that the vehicle is entering an interstate or highway and, thus, the vehicle may determine that it will soon receive a request to increase its velocity so that the vehicle be able to smoothly merge into the highway/interstate traffic. Thus, at least according to some embodiments, the method and system provided herein can be used to anticipate such a vehicle torque (or speed) increase request and, in response thereto, the vehicle can be placed into an anticipatory propulsion operating state so that, when the vehicle torque (or speed) request is actually received, the vehicle may more smoothly, quickly, and/or efficiently transition to a new vehicle operating state that is associated with the vehicle torque (or speed) request.”) .
5.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dudar , in view of Liu et al. , and in view of Mintz (US Pub. 20020082767 A1).
The rationales and references for a rejection of claim 1 are incorporated.
 Dudar and Liu et al., do not disclose about the controller is programmed to estimate a traffic queue length using artificial intelligence.
However, Mintz discloses that idea (see Mintz, para. [0004], and [0132]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Dudar and Liu et al., with Mintz to arrive claimed concept because Mintz recognizes that a queue length is determined, based on the artificial adjustment, a readjustment stage may be applied to compensate for the  adjustment. The compensation may be based on a new weighted average which takes into account a trend in the length of the queue length. At any given time, the average length determination may be based on the latest mapping samples according to the number of mapping samples that will best determine the average length of the queue length. Successive average length values may fed through an appropriate filter, as is know in the art, to remove large, random changes in value.
Claim Rejections - 35 USC § 102
6.	Independent claim 17 is rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Zhang et al., (US 20180208175 A1)’    
Zhang teaches a host vehicle, comprising: 
an electric machine  (see Zhang et al., para. [0014], [0022]);
an energy storage system electrically connected to the electric machine (i.e,, HV BATTERY 185 see Zhang et al., FIG. 1); a regenerative braking system electrically connected to the electric machine; a communication system configured to transmit and receive a traffic-related message (i.e,, camera imaging & sensor system 255, see Zhang et al., FIG. 1); and
a controller in communication with the communication system (“185 sensors for regenerative braking,” see Zhang et al., para. [0040]), wherein the controller is programmed to:
receive the traffic-related (traffic light) message via the communication system (i.e., “where such information may include traffic light status” see Zhang et al., para. [0040]) (or “may receive signals from other controllers, sensors “) ; and in response to receiving the traffic-related (RED light) message, control the regenerative braking system to electrically charge the energy storage system (see Zhang et al., para. [0040]).
Claim Objections 
Claims 2-14, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Claims 1, 15-17, and 20 are rejected; claims 2-14, and 18-19 are objected. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662